Citation Nr: 0817111	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-29 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to July 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefit sought on appeal. 

On his September 2006 substantive appeal the veteran stated 
that he was only appealing the denial of his claim for 
service connection for bilateral hearing loss.  Accordingly, 
the claim for service connection for bilateral hearing loss 
is the only issue in appellate status before the Board.

In April 2008 the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the Lincoln, Nebraska RO.  
A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  The veteran does not have hearing loss disability in the 
right ear for VA disability compensation purposes.

2.  Left ear hearing loss disability was not present in 
service or until years thereafter and is not etiologically 
related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1110, 1112, (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.



History and analysis

The veteran contends that service connection is warranted for 
bilateral hearing loss disability because it is related to 
his exposure to noise while firing artillery in service 
without ear protection.  At an April 2008 hearing, the 
veteran reported that he spent time on the artillery range 
acting as an ammunition humper, inserting eight inch self-
propelled rounds into the breech.  The gunner was supposed to 
warn them when he was about to fire so they could put 
earplugs in.  The veteran asserted that one time he was not 
warned and his left ear was towards the breech when the gun 
fired, with the ear being exposed to the blast.  The veteran 
maintains that this is what caused his problems.  He also 
testified that that he did not start noticing his hearing 
loss until the 1980's, but that he first noticed issues 
related to noise right after he left the service.  The 
veteran further testified that his left ear has pain and 
feels plugged all the time.  The Board notes that the May 
2006 rating decision granted the veteran service-connection 
for tinnitus with an evaluation of 10 percent, effective 
December 28, 2005. 

The veteran's DD-214 shows that his Military Occupational 
Specialty (MOS) was in Field Artillery.  The veteran has 
claimed he was in heavy artillery and used an 8-inch self-
propelled gun.  His primary job was to load the ammunition 
into the breech of the artillery piece.  Thus, there is an 
indication that the veteran had exposure to loud noises in 
service.  

Service medical records show that the veteran had normal 
hearing bilaterally at the time of his induction examination 
in October 1964 and that his hearing was normal bilaterally 
at the time of his separation examination in May 1966.  In 
addition, the service medical records are negative for any 
complaints of hearing loss.

While the veteran has stated his belief that his exposure to 
noise during military service caused his claimed bilateral 
hearing loss, as a layperson he is not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

A March 2006 VA audiological examination was conducted in 
response to the veteran's VA claim of service connection for 
hearing loss.  The audiogram shows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
30
LEFT
10
10
15
25
50

The veteran was noted to have speech recognition of 96 
percent and 98 percent in the left and right ear, 
respectively.  

Since the veteran did not have a right ear auditory threshold 
of 40 decibels or higher at any of the designated 
frequencies, since he did not have at least three auditory 
thresholds of 26 decibels or higher at the designated 
frequencies and since he had speech recognition of 98 percent 
in the right ear, the veteran does not have right ear hearing 
loss as defined by VA.  See 38 C.F.R. § 3.385.

The VA examiner diagnosed moderate to moderately severe left 
ear high frequency sensorineural hearing loss.  The 
audiometric test results meet the criteria for hearing loss 
disability in the left ear as the pure tone threshold was 50 
decibels at 4000 hertz in the left ear.  The examiner opined 
that although the veteran had current left ear hearing loss, 
his hearing was shown to be normal at the time of his 
separation from the military and therefore, his hearing loss 
was not likely attributable to military service.  

The record contains no evidence indicating that the veteran 
has right hearing loss as defined by VA.  There is no 
contrary medical opinion of record regarding the veteran's 
left ear hearing loss.  Not only is there no medical evidence 
in support of the veteran's claim, but there is also medical 
evidence against the veteran's claim.  As noted above, in 
March 2006 a VA physician opined that the veteran's left ear 
hearing loss was unrelated to his military service.

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for bilateral hearing loss must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

By a January 2006 letter the RO sent the veteran the required 
notice.  The letter specifically informed him of the type of 
evidence needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
In this letter he was told to submit all pertinent evidence 
he had in his possession pertaining to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A March 
2006 letter informed the veteran of the type of evidence 
necessary to establish disability ratings and effective dates 
in compliance with Dingess, supra. 

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records and provided 
the veteran VA medical examinations.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.  Neither the veteran nor his 
representative has indicated that there are any additional 
pertinent records to support the veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


